Title: To George Washington from Armand-Charles-Augustin de La Croix, duc de Castries, 1 March 1781
From: Castries, Armand-Charles-Augustin de La Croix, duc de
To: Washington, George


                  
                     Mon general
                     a Philadelphie ce 1er Mars 1781
                  
                  Je n’ai point voulu partir pour suivre Mr de la fayette dans l’Expedition, que votre excellence a projette contre le gal arnold sans obtenir d’elle la permission d’etre temoin des succes que son courage, et son zele peut nous donner lieu d’Esperer. 
                  Mon attachement pour la cause commune, et l’amitiée, que Mr de la fayette veut bien avoir pour moi m’engagent à lui demander de servir comme simple volontaire dans le detachement que vous lui avez confié.  J’ecris à ce sujet à Mr le comte de rochambeau et j’ose me flatter qu’il ne desapprouvera pas mes demarches; je me regarderois comme très heureux si elles pouvoient avoir l’approbation de Votre Excellence.  honorez moi du titre de soldat de votre armée, et permettez moi de vous assurer de mon attachement et du profond respect avec lequel je suis De votre Excellence Le très humble et très obeissant Serviteur 
                  
                     Castries de Charlus
                  
               